Case 2:19-mj-0O0089-SWS Document1 Filed 10/21/19 Page1of5

ORIGINAL

 

whe | Pde j

UNITED STATES DISTRICT COURT ™

DISTRICT OF WYOMING ae NNE

 

Mw 9. 47
rm oe* 2G

 

UNITED STATES OF AMERICA,

Plaintiff,
3 CRIMINAL COMPLAINT
GUADALUPE HERNAND i ’ ]
NDECIE: Case Number: | q _ M . xO} = G
Defendant.

I, the undersigned complainant, being duly swom, state the following is true and correct to
the best of my knowledge and belief.

On or about August 27, 2019, in the District of Wyoming, the Defendant, GUADALUPE
HERNANDEZ JR, knowing he had previously been convicted of a crime punishable by
imprisonment for a term exceeding one year, knowingly possessed a firearm, namely, a FNH USA
pistol bearing serial number FX3U064918, and the firearm was in and affecting commerce.

In violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

I further state that I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms &
Explosives and that this complaint is based on the following facts:

(See attached Sworn Statement)

Continued on the attached sheet and made a part hereof.

dey ip

Signature of Complainant

JAY S$. JOHNSON

 

Sworn to before me and subscribed telephonically,

October 21, 2019 at Cheyenne, Wyoming
Date City and State

HON. KELLY H. RANKIN |
Chief Magistrate Judge =
United States District Court i Ca ‘ge. 5

Name & Title of Judicial Officer Signature arse ‘Officer
Case 2:19-mj-00089-SWS Document1 Filed 10/21/19 Page 2of5

SWORN STATEMENT IN SUPPORT OF CRIMINAL COMPLAINT
SPECIAL AGENT JAY S. JOHNSON
U.S. v. GUADALUPE HERNANDEZ JR.

1. Your Affiant, Jay S. Johnson, is a federal law enforcement officer and a Special
Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF), United States
Department of Justice. Your Affiant is currently assigned to the District of Wyoming and has been
employed by ATF since March 12, 2000. Prior to that, your Affiant was employed as a Special
Agent by the United States Air Force Office of Special Investigations, for eight years.

2. This affidavit is based upon information your Affiant has gained through training
and experience, as well as upon information related to your Affiant by other individuals, including
law enforcement officers. The information contained in this affidavit is submitted for the limited
purpose of establishing probable cause for the requested criminal complaint and arrest warrant and
does not contain all of the information known to the Affiant about this case. Your Affiant has
reason to believe Guadalupe Hernandez Jr., a felon, possessed a firearm on August 27, 2019, in
Park County, within the District of Wyoming. Guadalupe Hernandez Jr. having previously been
convicted in the Fifth Judicial District Court in Big Horn County, Wyoming, of Third Degree
Arson, a felony, sentenced on December 13, 2011, and Endangering Children — Controlled
Substance, a felony, sentenced September 30, 2014.

3. On August 27, 2019, at approximately 0915 hours, Officer Blake Stinson, Cody -
Police Department, Park County, Wyoming, recognized a vehicle from previous law enforcement
contacts and turned to follow it. Officer Stinson observed the left turn signal flash once before the
vehicle entered the center lane and made a quick turn on to 17 Street. Officer Stinson activated
his overhead lights and siren, stopping the vehicle on 17" Street near Circle Drive. Officer Stinson

observed both the driver and front passenger lean and reach for the center floorboard between the
Case 2:19-mj-0O0089-SWS Document1 Filed 10/21/19 Page 3 of 5

seats. Officer Stinson made contact with the vehicle occupants and identified R.D., the driver,
Guadalupe Hernandez Jr. in the front passenger seat, and S.L., the registered vehicle owner, in the
back seat. Officer Stinson knew from previous contacts that all three occupants had recent drug
charges or convictions. At that point, Officer Stinson radioed dispatch, whereupon Guadalupe
Hemandez Jr. ran on foot from the vehicle.

4. Officer Stinson pursued Guadalupe Hernandez Jr. through two yards before
jumping a fence into a backyard. When Officer Stinson jumped the fence, he saw Guadalupe
Hernandez Jr. pull a handgun from his waistband. As Guadalupe Hernandez Jr. jumped a second
fence into the alley, Officer Stinson saw something fall. Officer Stinson jumped the fence and
pointed his department issued firearm at Guadalupe Hernandez Jr. who dropped the gun and fell
to the ground. Officer Stinson handcuffed Guadalupe Hernandez Jr. and placed him under arrest.
Officer Stinson recovered the firearm, a FNH USA, Model FNX-45 Tactical, .45 ACP caliber
pistol. Officer Stinson learned Guadalupe Hernandez Jr. had an active arrest warrant from Big
Horn County, Wyoming, was a convicted felon, had an active protection order prohibiting him
from possessing firearms and was on felony probation.

6. On September 19, 2019 your Affiant obtained Guadalupe Hernandez’ Jr. two felony
convictions from the Fifth Judicial District Court in Big Horn County, Wyoming. The first felony
conviction was for Third Degree Arson, sentenced on December 13, 2011, to four to five years
prison, and the second felony conviction was for Endangering Children — Controlled Substance,
sentenced September 30, 2014, to three to five years prison.

7. On September 19, 2019, your Affiant obtained Guadalupe Hernandez’ Jr. booking
information from the Big Hom County Sheriffs Office corresponding to his arrests resulting in

his two felony convictions. Guadalupe Hernandez’ Jr. biographic information provided, matches
/

Case 2:19-mj-0O0089-SWS Document1 Filed 10/21/19 Page 4of5

his Park County Sheriff's Office biographic information in his booking report from his arrest in
Cody, Park County, Wyoming, on August 27, 2019.

8. On September 23, 2019, your Affiant obtained an Order of Protection from the
_ Circuit Court of the Fifth Judicial District, County of Big Horn, State of Wyoming, against
Guadalupe Hernandez Jr., in effect from December 17, 2018 to December 17, 2021.

9. On October 8, 2019, your Affiant determined the FNH USA, Model FNX-45
Tactical, .45 ACP caliber pistol, serial number FX3U06491 8, was manufactured by FNH USA in

South Carolina.

END OF SWORN STATEMENT
Case 2:19-mj-00089-SWS Document1 Filed 10/21/19 Page 5of5

 

 

PENALTY SUMMARY
DEFENDANT NAME: GUADALUPE HERNANDEZ JR.
DATE: October 21, 2019
INTERPRETER NEEDED: No
VICTIM(S): No
OFFENSE/PENALTIES: 18 U.S.C. §§ 922(g)(1) and 924(a)(2)
(Felon in Possession of a Firearm)
0-10 Years Imprisonment
Up To $250,000 Fine
3 Years Supervised Release
$100 Special Assessment
AGENT: Jay Johnson, ATF
AUSA: Jonathan C. Coppom, Assistant United States Attorney
ESTIMATED TIME OF
TRIAL: 1 to 5 days
WILL THE GOVERNMENT
SEEK DETENTION IN THIS
CASE: Yes
ARE THERE DETAINERS
FROM OTHER
JURISDICTIONS: No
